EXHIBIT B THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR CERTIFICATE AND ANY SECURITIES ISSUABLE UPON ITS CONVERSION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS. HC2 HOLDINGS, INC. OPTION TO PURCHASE SHARES OF COMMON STOCK (CONTINGENT OPTION) Date of Issuance: , 2014 [] Shares For value received, the receipt and sufficiency of which is hereby acknowledged, this Option (this “Option”) is issued to Philip Falcone (the “Holder”), by HC2 Holdings, Inc., a Delaware corporation (together with any successor thereto, the “Company”).This Option is issued pursuant to the terms of that certain Option agreement, dated as of May 12, 2014 (as reformed and clarified as of September , 2014) (the “Master Option”), between the Company and the Holder, and entitles the Holder to subscribe for and purchase from the Company, at the Exercise Price, the number of Exercise Shares of the Common Stock of the Company, subject to vesting and exercisability as provided herein.Capitalized terms used herein and not otherwise defined shall have the meanings given to them in the Master Option. The Exercise Shares are being issued to the Holder pursuant to Section 9 of the Master Option as a result of the Company’s grant of Rights consisting of [options to subscribe for and purchase from the Company an aggregate of shares of the Company’s Common Stock] [[restricted stock units] [shares of [Series A-1] [Series A] Preferred Stock ] ] convertible into an aggregate of shares of the Company’s Common Stock]which grant constitutes an “Adjustment Event” under Section 9 of the Master Option.The Exercise Shares being issued pursuant to this Option constitute “Contingent Options” within the meaning of Section 9 of the Master Option. 1.Definitions.As used herein, the following terms shall have the following respective meanings: (a)“Affiliate” of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. (b)“Board” means the Board of Directors of the Company. (c)“Business Day” means any day, except a Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or obligated to close. (d)“Capital Stock” shall mean, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated) of such Person’s capital stock or partnership, limited liability company or other equity interests at any time outstanding, and any and all rights, warrants or options exchangeable for or convertible or exercisable into such capital stock or other interests, including any Preferred Stock. (e)“Common Stock” means the common stock, par value $0.001 per share, of the Company, and any other Capital Stock into which the Common Stock shall have been converted, exchanged or reclassified following the date and that is issuable pursuant to theterms hereof. (f)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (g)“Excluded Issuance” shall mean any of the following: (i) the issuance of any shares of Common Stock or Rights pursuant to any employee benefit plan or program, incentive compensation plan or program, executive compensation agreement or directors’ compensation program, in each case approved by the Board or a committee thereof, or pursuant to this Option, (ii) the issuance of any shares of Common Stock upon exercise of any of the Class A Options and/or Class B Options of the Company outstanding as of the date of this Option, and (iii) the issuance of any shares of Common Stock or Rights pursuant to a Fundamental Change Transaction. (h)“Exercise Price” means $[] per share, subject to adjustment pursuant to Section 9. (i) “Exercise Shares” means the shares of Common Stock issuable upon exercise of this Option, in an original amount of up to shares of the Company’s Common Stock, subject to vesting and exercisability restrictions and adjustment pursuant to the terms herein, including but not limited to adjustment pursuant to Section9 below. -2- (j) “Fair Market Value” means, with respect to the Common Stock or any other security or property as of any date of determination, the fair market value thereof as determined in good faith by the Company, in accordance with the following rules: (i)for Common Stock or any other security listed or admitted to trading on a national securities exchange for at least ten (10) consecutive Trading Days immediately preceding such date of determination, the Fair Market Value will be the volume-weighted average price of such security for the ten (10) consecutive Trading Days immediately preceding such date of determination as reported by Bloomberg, L.P.; (ii)for any security that is not listed or admitted to trading on any national securities exchange for at least ten (10) consecutive Trading Days immediately preceding such date of determination or the Fair Market Value of which cannot be determined in accordance with clause (i) above, the Fair Market Value of such security shall be its fair market value as of such date of determination as reasonably determined by the Board in good faith on the basis of such information as it considers appropriate; or (iii)for any other property, the Fair Market Value shall be as reasonably determined by the Board in good faith on the basis of such information as it considers appropriate, including an estimation of the fair market value of such property assuming a willing buyer and a willing seller in an arm's-length transaction. (k)“Fundamental Change Transaction” means the occurrence of any of the following: (i)any Person or group of related Persons for purposes of Section 13(d) of the Exchange Act (a “Group”), other than one or more Principal Stockholders, has, directly or indirectly, become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of the total voting power of all shares of Capital Stock of the Company that are entitled to vote generally in the election of directors; (ii) any merger, consolidation, stock or asset purchase, recapitalization or other business combination transaction (or series of related transactions) as a result of which any Person or Group, other than one or more Principal Stockholders, is or becomes the “beneficial owner” (as defined above) of more than 50% of the total voting power of all shares of Capital Stock that are entitled to vote generally in the election of directors of the entity surviving or resulting from such transaction (and, if such surviving or resulting entity is a subsidiary of a parent Person, the ultimate parent thereof); (iii)the sale, transfer or disposition, including but not limited to any spin-off or in-kind distribution, of all or substantially all of the assets of the Company (on a consolidated basis) to any Person or Group (other than the Company or one or more of its wholly-owned subsidiaries or one or more Principal Stockholders), or (iv)the dissolution, liquidation or winding up of the Company. (l)“Harbinger Persons” means, collectively, Philip Falcone, Harbinger Group Inc., HGI Funding, LLC, Harbinger Capital Partners Master Fund I, Ltd., Harbinger Capital Partners LLC, Harbinger Holdings, LLC, Harbinger Capital Partners Special Situations Fund, L.P., Harbinger Capital Partners Special Situations GP, LLC, Global Opportunities Breakaway Ltd. and Harbinger Capital Partners II LP. -3- (m)“Person” means any individual, corporation, partnership, joint venture, association, joint-stock company, limited liability company, trust, unincorporated organization, government or any agency or political subdivision thereof or any other entity. (n)“Piggyback Registration” means a proposed registration by the Company of any shares of its securities under the Act (other than a registration effected solely to implement an employee benefit plan or a transaction to which Rule 145 of the Act is applicable, or pursuant to a Registration Statement on Form S-4, S-8 or any successor form thereto or another form not available for registering the issued or issuable Exercise Shares for sale to the public), whether for its own account or for the account of one or more stockholders of the Company, and the form of registration statement to be used may be used for any registration of issued or issuable Exercise Shares. (o)“Preferred Stock” as applied to the Capital Stock of any corporation means Capital Stock of any class or classes (however designated) that by its terms is preferred as to the payment of dividends, or as to the distribution of assets upon any voluntary or involuntary liquidation or dissolution of such corporation, over shares of Capital Stock of any other class of such corporation. (p)“Principal Stockholders” means (i) any of the Harbinger Persons and their respective Affiliates, (ii) any investment fund or vehicle managed, sponsored or advised by any of the Harbinger Persons or any Affiliate thereof, and any Affiliate of or successor to any such investment fund or vehicle; and (iii) any limited or general partners of, or other investors in, any of the Harbinger Persons or any Affiliate thereof, or any such investment fund or vehicle. (q)“Trading Day” means (i)if the Common Stock is traded on a national securities exchange, a day on which the Common Stock is traded on the principal securities exchange on which the Common Stock is then listed or admitted to trading, or (ii)if the Common Stock is not listed on a national securities exchange, a Business Day. 2.Purchase of Shares. (a)Exercise Shares and Exercise Price.Subject to the terms and conditions set forth herein, including the vesting schedule for the Option set forth in Section2(b), the Holder shall be entitled, at any time and from time to time, to exercise this Option in whole or in part to purchase Exercise Shares at the Exercise Price; provided, however, that if and to the extent it is determined that any Consent is required in connection with the exercise of this Option, in whole or in part, pursuant to Section 6(b) hereof, this Option (or portion thereof that is the subject of such required Consent) shall be unexercisable pending the making or delivery of such Consent in accordance with Section 6(b).The term “Option” as used herein shall be deemed to include any options issued upon transfer or partial exercise of this Option unless the context clearly requires otherwise. (b)Vesting of Exercise Shares. Except as otherwise provided in Section 9(b) with respect to accelerated vesting of unvested tranches of this Option in connection with a Fundamental Change Transaction, this Option shall become vested in three (3) equal -4- installments on each of (i) the issuance date set forth above and (ii) the first and second anniversaries of the issuance date set forth above, subject in the case of clause (ii) above to the continuous employment of the Holder with the Company as of the applicable vesting date. 3.Exercise. (a)Exercise Period. This Option shall be exercisable, in whole or in part but subject to the vesting and exercisability conditions set forth herein, during the term commencing on the date of issuance set forth above and ending on May 11, 2024, after which date it shall be null and void. (b)Exercise Requirements.The Exercise Shares shall become exercisable in accordance with and subject to Section 2(a) with respect to the Exercise Shares on the later of (x) the date upon which the Exercise Shares vest pursuant to Section 2(b) and (y) the date that the Rights have resulted in the issuance of additional shares of Common Stock as the result of exercise, conversion, exchange or otherwise in accordance with the terms applicable to such Rights (each such issuance of shares of Common Stock pursuant to Rights is referred to herein as a “Rights Shares Issuance”) and then only in the same proportion as the proportion of the shares issued on the Rights Shares Issuance date bear to the total number of shares issuable upon the exercise of the related Rights. 4.Method of Exercise. (a)Vested and exercisable rights represented by this Option may be exercised during the exercise period set forth in Section 3(a) by: (i)the delivery to the Company of a duly executed copy of the Notice of Exercise attached hereto, directed to the attention of the Secretary of the Company at its principal office (or at such other place as the Company shall notify the Holder in writing); and (ii)except in connection with a Net Exercise (as defined below) pursuant to Section 5, the payment to the Company by wire transfer to an account designated by the Company of an amount equal to the aggregate Exercise Price for the number of Exercise Shares being purchased. (b)Each exercise, in whole or in part, of this Option shall be deemed to have been effected immediately prior to the close of business on the day on which this Option is exercised as provided in Section 4(a).At such time, the Person or Persons in whose name or names any certificate for the Exercise Shares shall be issuable upon such exercise as provided in Section 4(c) shall be deemed to have become the holder or holders of record of the Exercise Shares represented by such certificate. (c)As soon as reasonably practicable after the exercise of this Option, in whole or in part, the Company at its expense will cause to be issued in the name of, and delivered to, the Holder, or as the Holder may direct: -5- (i)a certificate or certificates (with appropriate restrictive legends) for the number of Exercise Shares to which the Holder shall be entitled in such denominations as may be requested by the Holder; and (ii)in case such exercise is in part only, a new option or options of like tenor, for the aggregate number of Exercise Shares equal to the number of Exercise Shares described in this Option minus the number of such Exercise Shares purchased by the Holder upon all exercises made in accordance with Section 4(a) or Section 5. (d)Notwithstanding any other provisions hereof, if an exercise of any portion of this Option is to be made in connection with the consummation of a Piggyback Registration or a Fundamental Change Transaction, the exercise of any portion of this Option may, at the election of the Holder hereof, be conditioned upon the consummation of the Public Offering or Fundamental Change Transaction, in which case such exercise shall not be deemed to be effective until immediately prior to the consummation of such transaction. (e)Exercised Exercise Shares shall be deducted from the earliest vesting tranches of this Option, to the extent available. 5.Net Exercise.In lieu of exercising this Option for cash, the Holder may elect to receive, without the payment by the Holder of any additional consideration, Common Stock equal to the value of this Option (or the portion thereof being exercised) (a “Net Exercise”).Upon a Net Exercise, the Holder shall have the rights described in Sections 4(b) and 4(c), and the Company shall issue to the Holder a number of shares of Common Stock computed using the following formula: X
